 

CYTRX CORPORATION

 

2019 STOCK INCENTIVE PLAN

 

1. PURPOSE.

 

(a) The purpose of the Plan is to provide to eligible recipients an opportunity
to benefit from increases in value of the Common Stock through Stock Awards.

 

(b) The Company, by means of the Plan, seeks to attract and retain the services
of persons eligible to receive Stock Awards, to bind the interests of eligible
recipients more closely to the Company’s own interests by offering them
opportunities to acquire Common Stock and to afford eligible recipients
stock-based compensation opportunities that are competitive with those afforded
by similar businesses.

 

(c) The persons eligible to receive Stock Awards are the Employees, Directors
and Consultants of the Company and its Affiliates.

 

2. DEFINITIONS.

 

(a) “Affiliate” means any “subsidiary corporation” of the Company, whether now
or hereafter existing, as such term is defined in Sections 424(f) of the Code.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended.

 

(d) “Committee” means a committee of one or more members of the Board appointed
by the Board in accordance with subsection 3(c).

 

(e) “Common Stock” means the common stock, $0.001 per value per share, of the
Company.

 

(f) “Company” means CytRx Corporation, a Delaware corporation.

 

(g) “Consultant” means any individual engaged by the Company or an Affiliate to
render consulting or advisory services, and who is compensated for such
services, or who is a member of the Board of Directors of an Affiliate. For
clarity, the term “Consultant” shall not include a Director who is not
compensated by the Company other than by way of fees and other compensation for
his or her service as a Director.

 

(h) “Corporate Transaction” means (i) a sale, lease or other disposition of all
or substantially all of the capital stock or assets of the Company, (ii) a
merger or consolidation of the Company in which the Company is not the surviving
corporation or (iii) a reverse merger in which the Company is the surviving
corporation but the shares of Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise.

 

(i) “Director” means a member of the Board of Directors of the Company.

 

(j) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

 

(k) “Employee” means any “employee” of the Company or an Affiliate within the
meaning of the Code.

 

 

 

 

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(m) “Fair Market Value” means the value of the Common Stock determined as
follows:

 

(i) If the Common Stock is listed on any established stock exchange, including,
but not limited to the Nasdaq Stock Market or and the OTC Bulletin Board, the
Fair Market Value of a share of Common Stock shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange (or the exchange with the greatest volume of trading in the Common
Stock) on the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable; or

 

(ii) In the absence of such listing of the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

 

(n) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option within the meaning of Section 422 of the Code.

 

(o) “Officer” means a person who is an “officer” of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(p) “Option” means a Nonstatutory Stock Option granted pursuant to the Plan.

 

(q) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

(r) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

(s) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

(t) “Plan” means this CytRx Corporation 2019 Stock Incentive Plan as originally
adopted by the Board on November 21, 2008, and as it may be amended from time to
time.

 

(u) “Securities Act” means the Securities Act of 1933, as amended.

 

(v) “Stock Award” means any right granted under the Plan, including an Option, a
stock bonus and a right to acquire restricted stock.

 

(w) “Service” means a Participant’s service with the Company or an Affiliate,
whether as an Employee, Director or Consultant. For purposes of the Plan, a
Participant’s Service shall not be deemed to have terminated solely because of a
change in the capacity in which the Participant renders services to the Company
or an Affiliate or a change in the entity for which the Participant renders such
Service. By way of example, a change in status from an Employee of the Company
to a Consultant or a Director, by itself, will not constitute a termination of
Service. The Board or the Chief Executive Officer of the Company, in that
party’s sole discretion, may determine whether a Participant’s Service shall be
considered interrupted in the case of the Participant’s leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.

 

(x) “Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

2

 

 

3. ADMINISTRATION.

 

(a) Administration by Board. The Board shall administer the Plan unless and to
the extent the Board delegates administration to a Committee as provided in
subsection 3(c).

 

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i) To determine from time to time who, among the persons eligible under the
Plan, shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
number of shares of Common Stock with respect to which a Stock Award shall be
granted to each such person; and the other terms and provisions of each Stock
Award granted (which need not be identical).

 

(ii) To construe and interpret the Plan and all Stock Awards, and to establish,
amend and revoke rules and regulations for the Plan’s administration. The Board,
in the exercise of this power, may correct any defect, omission or inconsistency
in the Plan or in any Stock Award Agreement, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.

 

(iii) To amend the Plan or a Stock Award as provided in Section 12.

 

(iv) To terminate or suspend the Plan as provided in Section 13.

 

(v) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company.

 

(c) Delegation to Committee.

 

(i) General. The Board may delegate administration of the Plan to a Committee of
one or more Directors, and the term “Committee” shall apply to any Director or
Directors to whom such authority has been delegated. If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, all of the powers theretofore possessed by the
Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and restore to the Board the administration of
the Plan.

 

(ii) Committee Composition. The Board shall appoint and remove members of the
Committee in its sole discretion in accordance with applicable laws.

 

(d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

4. SHARES SUBJECT TO THE PLAN.

 

(a) Share Reserve. Subject to the provisions of subsection 11(a) relating to
adjustments upon changes in Common Stock, the shares of Common Stock that may be
issued pursuant to Stock Awards under this Plan shall not exceed the sum of (i)
5,400,000 shares of Common Stock, plus (ii) any shares of Common Stock remaining
authorized but unissued or reverting back to the share reserve under the
Company’s 2008 Stock Incentive Plan by reason of forfeiture, expiration or
cancellation without delivery pursuant to Section 4(b) of that prior plan.

 

3

 

 

(b) Reversion of Shares to the Share Reserve.

 

(i) Shares Available For Subsequent Issuance. If any (i) Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, (ii) shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited to or repurchased by the Company,
including any repurchase or forfeiture caused by the failure to meet a
contingency or condition required for the vesting of such shares, then the
shares of Common Stock not issued under such Stock Award, or forfeited to or
repurchased by the Company, shall revert to and again become available for
issuance under the Plan.

 

(ii) Shares Not Available For Subsequent Issuance. If any shares subject to a
Stock Award are not delivered to a Participant because the Stock Award is
exercised through a reduction of shares subject to the Stock Award (i.e., a “net
exercise”), the number of shares that are not delivered to the Participant shall
no longer be available for issuance under the Plan. If any shares subject to a
Stock Award are not delivered to a Participant because such shares are withheld
in satisfaction of the withholding of taxes incurred in connection with the
exercise of an Option, or the issuance of shares under a stock bonus award or
restricted stock award, the number of shares that are not delivered to the
Participant shall no longer be available for subsequent issuance under the Plan.

 

(c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or treasury shares.

 

5. ELIGIBILITY.

 

(a) Eligibility for Specific Stock Awards. Stock Awards may be granted to
Employees, Directors and Consultants of the Company or an Affiliate subject to
Section 5(b).

 

(b) Consultants. A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is not available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (i) that such
grant (A) shall be registered in another manner under the Securities Act (e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (ii) that such grant complies with the securities laws
of all other relevant jurisdictions.

 

6. OPTION PROVISIONS.

 

(a) Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be
Nonstatutory Stock Options. The provisions of separate Options need not be
identical, but each Option shall include (through inclusion or incorporation by
reference in the Option or otherwise) the substance of each of the following
provisions:

 

(i) Term. No Option shall be exercisable after the expiration of ten years from
the date it was granted.

 

(ii) Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than the Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted.

 

4

 

 

(iii) Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board (1) by delivery to the Company of other Common
Stock; (2) according to a deferred payment or other similar arrangement with the
Optionholder; (3) by a “net exercise” arrangement pursuant to which the Company
will reduce the number of shares of Common Stock issued upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept cash
or other payment from the Participant to the extent of any remaining balance of
the aggregate exercise price not satisfied by such holding back of whole shares;
provided, further, however, that shares of Common Stock will no longer be
outstanding under an Option to the extent that (i) shares are used to pay the
exercise price pursuant to the “net exercise,” (ii) shares are delivered to the
Participant as a result of such exercise, and (iii) shares are withheld to
satisfy tax withholding obligations; (4) by means of so-called cashless
exercises as permitted under applicable rules and regulations of the Securities
and Exchange Commission and the Federal Reserve Board; or (5) in any other form
of legal consideration that may be acceptable to the Board. Payment of the
Common Stock’s par value, if any, shall not be made by deferred payment. In the
case of any deferred payment arrangement, interest shall be compounded at least
annually and shall be charged at the minimum rate of interest necessary to avoid
(1) the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement.

 

(iv) Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall not be transferable unless specifically provided in the Option Agreement.
If the Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

(v) Vesting Generally. The total number of shares of Common Stock subject to an
Option may, but need not, vest and become exercisable in periodic installments
that may, but need not, be equal. The Option may be subject to such other terms
and conditions on the time or times when it may be exercised (which may be based
on performance or other criteria) as the Board may deem appropriate. The vesting
provisions of individual Options may vary. The provisions of this subsection
6(a)(vii) are subject to any Option provisions governing the minimum number of
shares of Common Stock as to which an Option may be exercised. Notwithstanding
the foregoing, unless the Option Agreement otherwise provides, upon the
occurrence of a Corporate Transaction, all Options under the Option Agreement
shall become immediately vested and exercisable.

 

(vi) Termination of Service. In the event an Optionholder’s Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (i) the date three (3) months following the
termination of the Optionholder’s Service (or such longer or shorter period
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate.

 

(vii) Extension of Termination Date. An Optionholder’s Option Agreement may
provide that, if the exercise of the Option following the termination of the
Optionholder’s Service (other than upon the Optionholder’s death or Disability)
would be prohibited at any time solely because the issuance of shares of Common
Stock would violate the registration requirements under the Securities Act, then
the Option shall terminate on the earlier of (i) the expiration of the term of
the Option set forth in the Option Agreement or (ii) the expiration of a period
of three months after the termination of the Optionholder’s Service during which
the exercise of the Option would not be in violation of such registration
requirements.

 

5

 

 

(viii) Disability of Optionholder. In the event that an Optionholder’s Service
terminates as a result of the Optionholder’s Disability, the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination), but only within such period
of time ending on the earlier of (i) the date twelve (12) months following such
termination (or such longer or shorter period specified in the Option Agreement)
or (ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein, the Option shall terminate.

 

(ix) Death of Optionholder. In the event (i) an Optionholder’s Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the period (if any) specified in the Option Agreement after the
termination of the Optionholder’s Service for a reason other than death, then
the Option may be exercised (to the extent the Optionholder was entitled to
exercise such Option as of the date of death) by the Optionholder’s estate, by a
person who acquired the right to exercise the Option by bequest or inheritance
or by a person designated to exercise the Option upon the Optionholder’s death
pursuant to subsection 6(a)(v) or 6(a)(vi), but only within the period ending on
the earlier of (1) the date eighteen (18) months following the date of death (or
such longer or shorter period specified in the Option Agreement) or (2) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after death, the Option is not exercised within the time specified herein, the
Option shall terminate.

 

7. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 

(a) Stock Bonus Awards. Each stock bonus agreement shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate. The
terms and conditions of stock bonus agreements may change from time to time, and
the terms and conditions of separate stock bonus agreements need not be
identical, but each stock bonus agreement shall include (through incorporation
of provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:

 

(i) Consideration. A stock bonus may be awarded in consideration for past
services actually rendered to or for the benefit of the Company or an Affiliate.

 

(ii) Vesting Generally. Shares of Common Stock awarded under the stock bonus
agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the Board.
Notwithstanding the foregoing, unless the stock bonus agreement otherwise
provides, all shares subject to the agreement shall become fully vested upon the
occurrence of a Corporate Transaction.

 

(iii) Termination of Participant’s Service. In the event a Participant’s Service
terminates, the Company may reacquire any or all of the shares of Common Stock
held by the Participant which have not vested as of the date of termination
under the terms of the stock bonus agreement. The Company will not exercise its
repurchase option until at least six months (or such longer or shorter period of
time required to avoid a change to earnings for financial accounting purposes)
have elapsed following receipt of the stock bonus unless otherwise specifically
provided in the stock bonus agreement.

 

(iv) Transferability. Rights to acquire shares of Common Stock under the stock
bonus agreement shall not be transferable by the Participant, except by will or
by the laws of descent and distribution, in which case Common Stock awarded
under such stock bonus agreement shall remain subject to the terms of the stock
bonus agreement.

 



6

 

 

(b) Restricted Stock Awards. Each restricted stock purchase agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of the restricted stock purchase
agreements may change from time to time, and the terms and conditions of
separate restricted stock purchase agreements need not be identical, but each
restricted stock purchase agreement shall include (through inclusion or
incorporation by reference in the agreement or otherwise) the substance of each
of the following provisions:

 

(i) Purchase Price. The purchase price, if any, under each restricted stock
purchase agreement shall be such amount as the Board shall determine and
designate in such restricted stock purchase agreement.

 

(ii) Consideration. The purchase price of Common Stock acquired pursuant to the
restricted stock purchase agreement shall be paid either: (i) in cash at the
time of purchase; (ii) at the discretion of the Board, according to a deferred
payment or other similar arrangement with the Participant; or (iii) in any other
form of legal consideration that may be acceptable to the Board in its
discretion.

 

(iii) Vesting Generally. Shares of Common Stock acquired under the restricted
stock purchase agreement may, but need not, be subject to forfeiture to the
Company or other restrictions that will lapse in accordance with a vesting
schedule to be determined by the Board. Notwithstanding the foregoing, unless
the stock purchase agreement otherwise provides, all restricted shares subject
to the agreement shall become fully vested upon the occurrence of a Corporate
Transaction.

 

(iv) Termination of Participant’s Service. In the event a Participant’s Service
terminates, any or all of the shares of Common Stock held by the Participant
that have not vested as of the date of termination under the terms of the
restricted stock purchase agreement shall be forfeited to the Company in
accordance with the restricted stock purchase agreement.

 

(v) Transferability. Rights to acquire shares of Common Stock under the
restricted stock purchase agreement shall not be transferable by the
Participant, except by will or by the laws of descent and distribution, in which
case Common Stock awarded under such stock bonus agreement shall remain subject
to the terms of the stock bonus agreement.

 

8. COVENANTS OF THE COMPANY.

 

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

 

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.

 

9. USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10. MISCELLANEOUS.

 

(a) Acceleration of Exercisability and Vesting. The Board shall have the power
to accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

 

7

 

 

(b) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

 

(c) No Employment or other Service Rights. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant hereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

(d) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (1) the issuance of the shares of Common Stock upon the
exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act or (2) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

 

(e) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
or acquisition of Common Stock under the Stock Award, provided, however, that no
shares of Common Stock are withheld with a Fair Market Value exceeding the
minimum amount of tax required to be withheld by law (or such lesser amount as
may be necessary to avoid variable award accounting); or (iii) delivering to the
Company owned and unencumbered shares of Common Stock of the Company.

 

(f) Code Section 409A. The Plan and any Option or other Stock Award granted
hereunder are intended to be exempt from or comply with the applicable
requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent. Notwithstanding anything herein to
the contrary, any provision in the Plan, Option Agreement or Stock Award
Agreement that is inconsistent with exemption from or compliance with Code
Section 409A shall be deemed to be amended to comply with Code Section 409A and
to the extent such provision cannot be amended to comply therewith, such
provision shall be null and void. Notwithstanding the foregoing, the Company
shall have no liability to a Participant, or any other party, if a Stock Award
that is intended to be exempt from, or comply with, Code Section 409A is not so
exempt or compliant or for any action taken by the Committee, the Board, the
Company or any of its Affiliates resulting in any Stock Award or benefit under
the Plan becoming subject to penalties under Code Section 409A.

 

8

 

 

11. ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a) Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class and maximum number of shares subject to the Plan pursuant
to subsection 4(a) and the maximum number of shares subject to award to any
person pursuant to subsection 5(c), and the outstanding Stock Awards will be
appropriately adjusted in the class and number of shares and price per share of
Common Stock subject to such outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.)

 

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, all outstanding Stock Awards shall terminate immediately prior to
such event, and shares of bonus stock and restricted stock subject to the
Company’s repurchase option or to forfeiture under subsections 7(a)(ii) and
7(b)(iii) may be repurchased by the Company at Fair Market Value if vested, or
forfeited if unvested, notwithstanding the fact that the holder of such stock is
still in Service.

 

(c) Corporate Transaction. In the event of a Corporate Transaction, all Stock
Awards shall be fully vested and any surviving corporation or acquiring
corporation shall assume any Stock Awards outstanding under the Plan or may
substitute similar stock awards (including an Option to acquire the same
consideration paid to the stockholders in the transaction described in the
Corporate Transaction) for those outstanding under the Plan. All Options assumed
or converted by reason of a Corporate Transaction shall remain exercisable for
the entire original term of the Option without regard to the Participant’s
termination of Service for any reason.

 

12. AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan.

 

(b) Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Code Section 409A.

 

(c) No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
the Participant consents thereto in writing.

 

(d) Amendment of Stock Awards. The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
the Participant consents thereto in writing.

 

13. TERMINATION OR SUSPENSION OF THE PLAN.

 

(a) Plan Term. Unless sooner terminated by the Board pursuant to Section 3, the
Plan shall automatically terminate on the day before the tenth anniversary of
the date the Plan is adopted by the Board. No Stock Awards may be granted under
the Plan while the Plan is suspended or after it is terminated.

 

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.

 

9

 

 

14. EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective upon approval of the Plan by the Board of
Directors.

 

15. CHOICE OF LAW.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to
conflict of laws rules.

 

* * * * * * *

 

I hereby certify that the Plan was duly adopted by the Board on November 15,
2019.

 

Executed at Los Angeles, California on this 15th day of November, 2019.

 

  By: /s/ Cristina Newman   Name: Cristina Newman   Title: Corporate Secretary

 

10

 

